Name: Commission Regulation (EEC) No 662/86 of 4 March 1986 on the supply of common wheat to the people's Republic of Bangladesh as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 66/24 8 . 3 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 662/86 of 4 March 1986 on the supply of common wheat to the People's Republic of Bangladesh as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas by its Decision of 23 October 1985 on the supply of food aid to Bangladesh the Commission allo ­ cated to the latter country 70 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . However, provisions relating to unloading and to any demurrage, laid down in Article 1 3 (5), second sentence, and (6) of the abovementioned Regulation (EEC) No 1974/80, shall not apply. The contractor shall determine in agreement with the beneficiary, the schedule and conditions for unloading, as well as the number of lay days required. Article 2 This Regulation shall enter into force on the day its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1^82, p . 1 . (2) OJ No L 281 , 1 . 11 . 1975, p . 1 . (3) OJ No L 367, 31 . 12. 1985, p . 19 (4) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . 8 . 3 . 86 Official Journal of the European Communities No L 66/25 ANNEX I 1 . Programme : 1985 2. Recipient : Relief and Rehabilitation Division, Ministry of Food, Bangladesh, Secretariat, Dhaka, Bangladesh 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : common wheat 5 . Total quantity : 70 000 tonnes 6 . Number of lots : 2 (2 x 35 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, Telex 41 1 457 8 . Method of mobilizing the product : Intervention 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk 11 . Port of shipment : a Community port 12. Delivery stage : cif  free out 13 . Port of landing : Chittagong 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 18 March 1986 16. Shipment period : before 20 April 1986 1 7. Security : 1 0 ECU per tonne Notes : 1 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels . 2. Delivery shall be made using vessels of 35 000 tonnes and with a maximum length of 610 feet. No L 66/26 Official Journal of the European Communities 8 . 3 . 86 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANEXO II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista ' Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 1 205 LÃ ¼becker Hafen-Gesellschaft mbH An der Untertrave 16 Postfach 2235 2400 LÃ ¼beck 1 LÃ ¼beck Nr. 1898 02 3 639 Spedition und Lagerei Laue GmbH Neue StraÃ e 45 3353 Bad Gandersheim Bad Gandersheim Nr. 0884 01 1 730 Raiffeisen-Hauptgenossenschaft Hannover e.G. KrausenstraÃ e 46-50 Postfach 140 3000 Hannover 1 Braunschweig Nr. 2470 22 3 166 Rhenus Aktiengesellschaft Zweigniederlassung Braunschweig HafenstraÃ e 32 3300 Braunschweig Braunschweig Nr. 2571 01 3 818 WestfÃ ¤lisch-Lipp. Lagerhaus Peter Cremer GmbH Postfach 2205 4950 Minden BÃ ¼ckeburg Nr. 3561 01 10 116 J. MÃ ¼ller KG NeustadtstraÃ e 15 Postfach 1 265 2880 Brake Nordenhamm Nr. 2179 78 3 932 Rudolf L. Rieke &amp; Co. Lagerhaus und Speditions-Gesellschaft WallstraÃ e 24 Postfach 1 340 3450 Holzminden 1 Salzhemmendorf 4 Nr. 2603 30 3 387 Rudolf L. Rieke &amp; Co. Lagerhaus und Speditions-Gesellschaft WallstraÃ e 24 Postfach 1 340 3450 Holzminden 1 Holzminden Nr. 2603 01 4 007 Joh . Stelten KG Spedition und Lagerung MÃ ¼llerstraÃ e 9 Postfach 9323 4150 Krefeld 12 Kempen 4 Nr. 3206 03 35 000 I 8 . 3 . 86 Official Journal of the European Communities No L 66/27 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 2 1 789 Wilhelm Beese GmbH &amp; Co . KG Lagerei und Spedition JÃ ¤gerstraÃ e 52 Postfach 151 4730 Ahlen Ahlen Nr. 0207 02 1 850 Wilhelm Beese GmbH &amp; Co . KG Lagerei und Spedition JÃ ¤gerstraÃ e 52 Postfach 151 4730 Ahlen Ahlen Nr. 0207 02 2 268 Raiffeisen-Hauptgenossenschaft Frankfurt e.G. Ben-Gurion-Ring 174 Postfach 101838 6000 Frankfurt/Main 56 Darmstadt Nr. 2469 05 1 962 Haniel Spedition GmbH vorm. Carl Presser &amp; Co. Zweigniederlassung Hanau HafenstraÃ e 10 Postfach 2043 6450 Hanau/Main 1 Hanau Nr. 1092 01 1 277 Hafenbetriebe GmbH Ludwigshafen am Rhein ZollhofstraÃ e 4 Postfach 210624 6700 Ludwigshafen 1 Ludwigshafen Nr. 1064 01 2718 Hafenbetriebe GmbH Ludwigshafen am Rhein ZollhofstraÃ e 4 Postfach 210624 6700 Ludwigshafen 1 Ludwigshafen Nr. 1064 01 580 Malzfabrik Schragmalz GmbH KupfermÃ ¼hle 6719 Bischheim Mainz Nr. 5900 79 1 717 Vereinigte Landwarenkaufleute in SÃ ¼dwestdeutschland e.G. ZollamtstraÃ e 18-20 Postfach 2806 6750 Kaiserslautern 1 Mainz Nr. 3425 01 2 743 TRILAG Trierer Umschlag- und Lagerhaus GmbH &amp; Co . KG Am Moselkai Postfach 181309 5500 Trier 18 Trier Nr. 3365 01 460 Rhenania Allgemeine Spedition GmbH HafenstraÃ e 71-77 Postfach 2980 7100 Heilbronn Heilbronn Nr. 2560 01 No L 66/28 Official Journal of the European Communities 8 . 3 . 86 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 2 778 Neckar-Getreide- und Futtermittel-Speditions- Gesellschaft mbH Am Westkai 25 Postfach 402 7000 Stuttgart 60 Stuttgart 60 Nr. 2236 02 3 241 Lagereibetrieb LechfeldmÃ ¼hle W. PlÃ ¶ssel GersthoferstraÃ e 38 Postfach 410048 8900 Augsburg 41 Aichach Nr. 1725 01 3 565 Forstinger Lagerei- und Speditions-GmbH Postfach 1229 8017 Ebersberg Forsting Nr. 0809 01 663 Heinrich Jungmayer oHG Lagerbetrieb DingolfingerstraÃ e 26 Postfach 31 8442 GeiselhÃ ¶ring GeiselhÃ ¶ring Nr. 1403 01 2 333 Joh. B. Stiersdorfer Lagereibetrieb und Spedition Stadtplatz 8 Postfach 29 8442 GeiselhÃ ¶ring GeiselhÃ ¶ring Nr. 3216 01 2 758 Stadtlagerhaus Regensburg GmbH Wiener StraÃ e 3A Postfach 110623 8400 Regensburg 11 Regensburg Nr. 2973 01 1 140 Stadtlagerhaus Regensburg GmbH Wiener StraÃ e 3A Postfach 110623 8400 Regensburg 11 Regensburg Nr. 2973 01 1 047 Lagerbetrieb Straubing Buchner &amp; Neumaier KG Ã uÃ ere Passauer StraÃ e 33 8440 Straubing Straubing Nr. 1726 01 111 35 000 Lagerbetrieb Straubing Buchner &amp; Neumaier KG Ã uÃ ere Passauer StraÃ e 33 8440 Straubing Straubing Nr. 1726 01